DETAILED ACTION
In a communication received on 2 February 2021, applicants amended claims 1, 7, and 14.
Claims 1-3, 6-9, 12, 14 and 16-18.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s arguments with respect to claim(s) 1, 7, 14, 17 and 18 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3, 6, 7, 9, 12 and 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Becker et al. (US 2006/0206858 A1) in view of Li (US 2012/0278142 A1), and further in view of Underwood (7,100,195 B1).


accepting, by a model layer object, a data extraction request initiated by a control layer object (i.e., controller makes data request to the model in Becker, ¶0010);
acquiring, by the model layer object, persistent data corresponding to the data extraction request (i.e., model with method for storing, requesting and conditioning data from a database in Becker, ¶0020-0021);
returning the data carrier object to the control layer object corresponding to the data extraction request (i.e., model returns the requested data to the controller in Becker, ¶0010),
an operation of capturing the network data being transparent to the control layer object (i.e., model is in charge of storing and retrieval of data, changes to storage would not require changes to the rest of the system in Becker, ¶0010);
adding corresponding analysis code without modifying codes related to determination according to data carrier type identification or codes related to the control layer (i.e., view is unaffected by changes in the model and the model is unaffected by changes in the view in Becker, ¶0010);
returning the data carrier object to the control layer object corresponding to the data extraction request (i.e., model returns the requested data to the controller in Becker, ¶0010); and
sending, by the control layer object, the values of the class attributes to a view layer object for display. (i.e., forward requested data from the controller to the viewer in Becker, ¶0010).


determining, by the model layer object, whether the data extraction request comprises network address parameters (i.e., retrieval parameters are received and the parameters are used for determining local or remote storage locations in Li, ¶0052);
in response to determining that the data extraction request does not comprise network address parameters (e.g., parameters do not comprise information corresponding to remote database in Li, ¶0052), determining, by the model layer object, that a service logic in the control layer object needs to acquire specified data from persistent storage of a model layer (i.e., parameters indicate that the requested information is located on a local database in Li, ¶0052);
generating, by the model layer object, a data carrier object (e.g., parsed data) corresponding to the data extraction request based on at least information associated with the persistent data in the persistent storage, the data carrier object belonging to the model layer (i.e., generate parsed data retrieved form the local database for sending to the requesting modules in Li, ¶0052); and
in response to determining that the data extraction request comprises network address parameters (e.g., retrieval parameters containing information on remote location of data in Li, ¶0052),
determining, by the model layer object, that the service logic in the control layer object needs to capture external network data (i.e., read retrieval parameters to locate the data on remote database systems in Li, ¶0052);

calling a network data capturing function of the data carrier object  (e.g., read APIs communicate and retrieve data from remote systems) based on at least information associated with the network address parameters to capture network data (i.e., use retrieval parameters to locate data stored in remote database in Li, ¶0052);
analyzing the captured network data based on at least information associated with the data carrier object (i.e., parsing the remotely retrieved information for sending to modules for further processing in Li, ¶0052); and
calling an interface function of the data analysis object to carry out analysis based on at least information associated with the captured network data (i.e., read/write APIs can parse the retrieved data in Li, ¶0052),
wherein the computing system comprises codes that support analysis logics of multiple data analysis objects corresponding to multiple services (i.e., read/write APIs can parse the retrieved data requested by modules in Li, ¶0052).
Based on Becker in view Li, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to utilize the teachings of Li to improve upon those of Becker in order to improve advertising and monetization by locating relevant content for delivery based on mobile device interactions.

Becker discloses model view controller framework, where the controller mediates between the isolated view and model components to request data from model and present via the viewer (¶0010).  Becker and Li do(es) not explicitly disclose the following.  Underwood, in order to implement separation 
acquiring a data analysis object corresponding to the data carrier object, wherein the data analysis object is inherited from a data analysis interface class (i.e., implementing an independent object to communicate between objects in Underwood, col. 13 lines 24-29),
all of the multiple data analysis objects inherit the same data analysis interface class (i.e., objects can inherit their properties from classes in Underwood, col. 13 lines 30-34), and
adding a new data carrier object only needs to define the new data carrier object by inheriting a data carrier interface class (i.e., creating objects in Underwood, col. 27 lines 4-26),
defining a new corresponding data analysis object directed to analyze the network data captured based on the network address parameters by inheriting the same data analysis interface class (i.e., extending and modifying objects from inheritance to add new capabilities to the inherited class in Underwood, col. 13 lines 30-34), and
performing, by the data analysis object, value assignment to corresponding class attributes of the data carrier object based on at least information associated with the analysis of the network data from the data analysis object (i.e., requested data is mapped to the business object in Underwood, col. 19 lines 22-41);
extracting, by the control layer object, values of the class attributes from the data carrier object (i.e., class contains method for retrieving attributes of objects such as attributeGet in Underwood, col. 55 lines 21-60).
Based on Becker in view of Li, and further in view of Underwood, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to utilize the teachings of Underwood to improve upon those of Becker in order to implement separation of concern 

With respect to claim 3, Becker and Li does not disclose object inheritance for passing attributes between objects.  Underwood further discloses: the method of claim 1, wherein:
the data carrier object is inherited from a data carrier interface class (i.e., object inheritance as taught/suggested by object inheritance of aspects and functions of a parent class in Underwood, col. 12 lines 11-29); and
 the calling a network data capturing function of the data carrier object based on at least information associated with the network address parameters to capture network data includes: acquiring the network data capturing function defined by the data carrier interface class (i.e., function inheritance as taught/suggested by calling object's functions and structures through subclassing and inheritance to derive new kinds of objects from classes in Underwood, col. 13 lines 19-64);
transferring the network address parameters as function parameters to the network data capturing function (i.e., function parameters as taught/suggested by methods take parameters of an event as input in Underwood, col. 45 line 66 – col. 46 line 5); and
acquiring the network data corresponding to the network address parameters (i.e., acquire data based on the address parameters as taught/suggested by setting values and getting values in a method in Underwood, col. 55 lines 61-64).
Based on the analysis of claim 1, claim 3 is rejected with the same reasoning as claim 1.

With respect to claim 6, Becker and Li does not disclose performing data storage based on information associated with assigned value.  Underwood further discloses: the method of claim 1, 
Based on the analysis of claim 1, claim 6 is rejected with the same reasoning as claim 1.

With respect to claim 7, the limitations of claim 7 are similar to the limitations of claim 1.  Therefore, claim 7 is rejected with the same reasoning as claim(s) 1.

With respect to claim 9, the limitations of claim 9 are similar to the limitations of claim 3.  Therefore, claim 9 is rejected with the same reasoning as claim(s) 3.

With respect to claim 12, the limitations of claim 12 are similar to the limitations of claim 6.  Therefore, claim 12 is rejected with the same reasoning as claim(s) 6.

With respect to claim 14, the limitations of claim 14 are similar to the limitations of claim 1.  Therefore, claim 14 is rejected with the same reasoning as claim(s) 1.


Claims 2 and 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Becker et al. (US 2006/0206858 A1) in view of Li (US 2012/0278142 A1) and Underwood (7,100,195 B1), and further in view of Murthy et al. (US 2005/0055461 A1).

With respect to claim 2, Becker, Li, and Underwood do(es) not disclose the following.  Rather, Murthy, in order to improve compatibility between texting devices via universally recognizable 
Based on Becker in view of Li and Underwood, and further in view of Murthy, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to utilize the teachings of Murthy to improve upon those of Becker in order to improve compatibility between texting devices via universally recognizable addresses.

With respect to claim 8, the limitations of claim 8 are similar to the limitations of claim 2.  Therefore, claim 8 is rejected with the same reasoning as claim(s) 2.


Claim 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Becker et al. (US 2006/0206858 A1) in view of Li (US 2012/0278142 A1) and Underwood (7,100,195 B1), and further in view of Lyons et al. (US 6,484,180 B1).

With respect to claim 16, Becker does not disclose the following.  Li discloses content extraction from a local or remote data storage in a content delivery environment (¶0052).  Becker, Li, and Underwood do(es) not disclose generating an object by querying a database for attributes.  Lyons, in order to improve data overhead traffic by only generating and populating the attributes for a query object that are necessary (col. 9 lines 31-59), teaches: the method of claim 1, wherein

generating the data carrier object (i.e., only populating attributes needed to answer the query such as social security number or department ID attributes are populated in Lyons, col. 9 lines 38-48, fig. 7; generate object as taught by instantiate objects that the retrieve data correspond to in Lyons, col. 9 lines 38-40) corresponding to the data extraction request comprises:
searching the database storage to locate a table (e.g., DEPTNAME column of a dept table of the database col. 9 lines 12-19) that includes a data item matching the keyword in the data extraction request (e.g., retrieve data specified in the command, col. 9 lines 25-26), the table including multiple data fields and data items (i.e., search database as taught by command query object to retrieve specified data querying a database to retrieve social security number values or department names in Lyons, col. 9 lines 20-29); and
generating the VO of the data carrier object by assigning each class attribute item of the data carrier object based on each data field in the table. (i.e., generate object to carry queried data as taught by retrieving the queried data and only populating the appropriate attributes of the instantiated objects in Lyons, col. 9 lines 31-48).
The combination or modification of content extraction from a local or remote data storage in a content delivery environment (Li) with the instantiate object and populate attributes that are queried from a database (Lyons) yields content data extracted from local or remote databases can be represented as objects which attributes are assigned from searching the database.  One of ordinary skill in the art would have been motivated to do so in order to improve data overhead traffic by only generating and populating the attributes for a query object that are necessary.
.


Claims 17 and 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Becker et al. (US 2006/0206858 A1) in view of Li (US 2012/0278142 A1) and Underwood (7,100,195 B1), and further in view of Ihrig ("Back to Basics: JavaScript Object Syntax". sitepoint, 5 January 2013, https://www.sitepoint.com/back-to-basics-javascript-object-syntax/. Accessed on 31 July 2021).

With respect to claim 17, Becker discloses model view controller framework, where the controller mediates between the isolated view and model components to request data from model and present via the viewer (¶0010).  Becker, Li, and Underwood do(es) not explicitly disclose the following.  Ihrig, in order to improve performance of running code with best practices of constructing and nesting objects within because "[e]valuating each dot or bracket expression takes time" (page 2, "Accessing Nested Properties", paragraph 3), discloses: the method according to claim 1, wherein performing value assignment to corresponding class attributes of the data carrier object (i.e., specifying properties of "object" with key/value pairs such as "foo" is "1" in Ihrig, page 1, "Creating Objects") comprises:
determining the interface function of the data analysis object according to a type identification corresponding to a value object (VO) in the data carrier object and a conditional branch of the interface function that corresponds to the type identification of the VO (i.e., nested objects such as "foo" is an object in "baz" which is an object of "object" in Ihrig, page 2, "Accessing Nested Properties" and “Functions as Methods”); and

Based on Becker in view of Li and Underwood, and further in view of Ihrig, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to utilize the teachings of Ihrig to improve upon those of Becker in order to improve performance of running code with best practices of constructing and nesting objects within because "[e]valuating each dot or bracket expression takes time".

With respect to claim 18, Becker discloses model view controller framework, where the controller mediates between the isolated view and model components to request data from model and present via the viewer (¶0010).  Becker, Li, and Underwood do(es) not explicitly disclose the following.  Ihrig, in order to improve performance of running code with best practices of constructing and nesting objects within because "[e]valuating each dot or bracket expression takes time" (page 2, "Accessing Nested Properties", paragraph 3), discloses: the method according to claim 1, wherein the data analysis object is used as an attribute value of the data carrier object (i.e., nested objects such as "foo" is an object in "baz" which is an object of "object" in Ihrig, page 2, "Accessing Nested Properties").
Based on Becker in view of Li and Underwood, and further in view of Ihrig, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to utilize the teachings of Ihrig to improve upon those of Becker in order to improve performance of running code with best practices of constructing and nesting objects within because "[e]valuating each dot or bracket expression takes time".

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHERMAN L LIN whose telephone number is (571)270-7446.  The examiner can normally be reached on Monday through Friday 9:00 AM - 5:00 PM (Eastern).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joon Hwang can be reached on 571-272-4036.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained 






Sherman Lin
7/30/2021

/S. L./Examiner, Art Unit 2447           

/JOON H HWANG/Supervisory Patent Examiner, Art Unit 2447